IN THE
                             TENTH COURT OF APPEALS



                                     No. 10-10-00069-CV

                            IN RE PATRICK LEE MULLINS


                                     Original Proceeding



                              MEMORANDUM OPINION


       Relator Patrick Lee Mullins has filed a petition for writ of mandamus against

Robyn Flowers, the District Clerk of Walker County, complaining about her refusal to

file his civil lawsuit.1

       A court of appeals has no jurisdiction to issue a writ of mandamus against a

district clerk except to protect its jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(b)

(Vernon 2004); In re Bernard, 993 S.W.2d 453, 454 (Tex. App.—Houston [1st Dist.] 1999,

orig. proceeding). We do not have jurisdiction to decide Mullins’s petition for writ of




1Mullins tendered the originals of his petition and exhibits. Because of our disposition, we direct the
Clerk of the Court to return these originals to Mullins.
mandamus against the District Clerk.2                 We thus dismiss the petition for want of

jurisdiction.



                                                            REX D. DAVIS
                                                            Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
       (Chief Justice Gray joins only the judgment, and only to the extent it dismisses
       the Petition for Writ of Mandamus. A separate opinion will not issue, but see the
       dissent to In re Simmonds cited in footnote 2.)
Petition dismissed
Opinion delivered and filed March 10, 2010
[OT06]




2We recently wrote:
         When a district clerk refuses to accept a pleading for filing, the party should attempt to
         file the pleading directly with the district judge, explaining in a verified motion that the
         clerk refused to accept the pleading for filing. TEX. R. CIV. P. 74. Should the district judge
         refuse to accept the pleading for filing, this Court would have jurisdiction under our
         mandamus power to direct the district judge to file the pleading.
In re Simmonds, 271 S.W.3d 874, 883 (Tex. App.—Waco 2008, orig. proceeding) (quoting Bernard,
993 S.W.2d at 455 (O’Connor, J., concurring)).


In re Mullins                                                                                             Page 2